Citation Nr: 1102729	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a head injury of the 
left upper side, to include a scar and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 Regional Office (RO) in Cleveland, 
Ohio rating decision, which declined to reopen the Veteran's 
claim for service connection for a left knee disorder due to the 
absence of new and material evidence and denied entitlement to 
service connection for a head injury, scars, and headaches.

The Board notes the Veteran requested a hearing before a member 
of the Board in his September 2008 substantive appeal form.  The 
RO subsequently contacted the Veteran to determine whether he 
wanted a video hearing or an in-person hearing and he indicated a 
desire for a video hearing.  However, the Veteran failed to 
appear for his scheduled November 2010 hearing despite proper 
notice being sent to his last known address.  The Veteran has not 
indicated good cause for missing his hearing nor has he requested 
the hearing be rescheduled.  Accordingly, the Board deems the 
Veteran's hearing request withdrawn.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A March 2003 rating decision denied the Veteran's claim for 
service connection for a left knee disorder on the basis that 
there was no evidence that a left knee injury occurred in service 
or that any current left knee disability otherwise was related to 
service.

2.  Evidence received since the March 2003 rating decision does 
not raise a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against finding that the 
Veteran has a disability of the left upper side of the head, to 
include a scar and headaches, that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The March 2003 decision that denied the claim for entitlement 
to service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the March 2003 rating decision is not 
new and material, and, therefore, the claim may not be reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A disability of the left upper side of the head, to include a 
scar and headaches, was not incurred in or aggravated by service.  
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

Two VCAA letters dated in March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) ( 2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letters 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to service connection, VA must first notify 
a claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in the 
context of a claim to reopen, the VCAA requires that VA must 
first review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the meaning 
of both "new" and "material" evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Id. 
 
The earlier of the March 2006 letters informed the Veteran that 
his claim had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material evidence.  
The letter also specifically explained the basis of the prior 
denial on the merits, and directed the Veteran to submit any new 
and material evidence showing that he had a left knee disability 
that was caused or aggravated by service.  This letter was fully 
compliant with the requirements set forth in Kent v. Nicholson.  
Id.

The second March 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

In that regard, a review of the claims file includes a January 
1981 notification from the Social Security Administration (SSA) 
that the Veteran did not have a disabling condition within the 
meaning of the law and denied entitlement to benefits.  An August 
1990 letter from SSA notified the Veteran of eligibility for 
retirement benefits.  In general, VA has a duty to obtain SSA 
records when it has actual notice that the Veteran is receiving 
SSA benefits, and there is a potential that such records are 
relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In this case, however, there is no suggestion 
that these records would be relevant to the currently appealed 
claim.  Indeed, the record clearly indicates that the Veteran was 
denied disability benefits on the basis that he did not have a 
disabling condition.  As such, the Board finds that a remand to 
obtain SSA records is not required.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to 
obtain SSA records in all cases but only where potentially 
relevant to the claims on appeal).  

With respect to the Veteran's claim for service connection for a 
disability of the left upper head, to include scar and headaches, 
the Board recognizes that assistance shall include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  In this case, the Board concludes an 
examination is not needed.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Board believes that there 
is no credible evidence suggesting an association between any 
alleged current disability and any event, injury, or disease in 
service.  Specifically, while there is evidence of a current head 
disorder, scar, and headaches, there is no credible and competent 
evidence of an in-service injury to the head, continuity of head 
problems from service, or competent and credible evidence of a 
link between any claimed in-service injury and the Veteran's 
current condition.  Thus, VA is not required to provide the 
Veteran with a VA examination in conjunction with this claim.

In reaching this conclusion, the Board has considered the case of 
Charles v. Principi, 16 Vet. App. 370 (2002) wherein the Court 
held that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including statements of 
the Veteran]," and where, the Veteran had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder (i.e., ringing in the 
ears) since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the Veteran's disability and 
his active service, but there was not of record, as relied upon 
in part by the Board in denying his claim, competent medical 
evidence addressing whether there is a nexus between his tinnitus 
and his active service, VA was to provide the claimant with a 
medical "nexus" examination. 
 
However, unlike Charles, the Veteran has not reported a 
continuity of his symptoms of problems associated with his head 
since separation.  As will be discussed below, the service 
treatment records, subsequent medical records, and the Veteran's 
own statements do not support a finding that he injured his head 
while in service or had problems with his head on a continuing 
basis since service.  There is no indication that any medical 
professional has attributed any current problems of the head with 
the Veteran's military service.  As such, the Board finds that an 
assertion of a current head disability, to include scar and 
headaches, with no competent and credible supporting lay or 
medical evidence of a relationship to service, is insufficient to 
warrant an examination or opinion. 
 
Finally, with respect to the Veteran's request to reopen his 
claim for entitlement to service connection for a left knee 
disorder, the Board notes that until a claim is reopened VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims that he injured his left knee in a twisting 
accident at the same time that he injured his left hand and left 
side of his head.          
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) 
(2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, a March 2003 rating decision denied service 
connection for residuals of a left knee injury, finding that 
there was no evidence of an in-service left knee injury or 
current left knee disability related to his military service.  
There is no correspondence of record expressing disagreement with 
the denial of service connection during the appellate time 
period.  Therefore, the March 2003 rating decision is final. 
 
At the time of the March 2003 rating decision, the record 
included service treatment records, including an April 1946 
medical examination at separation, that failed to indicate any 
complaints of left knee injury or other problems.  The Board 
notes that the records show a crushing injury to the left hand in 
April 1944, when a door accidently shut on the Veteran's hand.  
The records do not, however, indicate a concurrent injury to the 
Veteran's left knee.  

Immediately after service, in April 1946, the Veteran filed a 
claim for service connection for residuals of his left hand 
injury.  At that time, the claims file does not indicate, nor 
does the Veteran assert, that he brought a claim for a left knee 
injury.    

Prior to the March 2003 rating decision, the claims file also 
included a January 1981 VA medical examination.  At that time, 
the Veteran reported arthritis in his left knee and that he had 
suffered a bad fall in 1968 when the whole left side of his body 
gave way.  On examination, the Veteran had crepitus of both 
knees.  The examiner diagnosed degenerative changes with crepitus 
of both knees.

In December 2002, the Veteran submitted a claim for benefits for 
his left knee, for the first time claiming an in-service injury.  
In February 2003, the Veteran was afforded a VA examination.  The 
Veteran stated that he had experienced a twisting injury of the 
left knee in service and that he had reported such injury during 
his separation examination, but that it was not documented.  The 
Veteran noted left knee pain, including on ambulation and on 
rising from a seated position, and occasional swelling, but no 
giving way.  On examination, the Veteran had range of motion of 
the left knee from 0 to 125 degrees without pain and there was no 
effusion.  The knee was stable to varus and valgus stress and 
there was no noted ligamentous instability.  X-rays showed tri-
compartmental mild degenerative joint disease of the left knee.  
The examiner diagnosed mild to moderate left knee degenerative 
joint disease.  As to etiology, the examiner noted that the 
service treatment records did not document an in-service left 
knee injury, including the separation examination.  As such, the 
examiner concluded that it was less likely than not that the 
current left knee disability was service connected.

Potentially relevant evidence received since the March 2003 
rating decision includes VA medical records noting that the 
Veteran has arthritis and statements from the Veteran that he 
injured his left knee in service.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not 
present evidence as to each element that was a specified basis 
for the last disallowance, but merely new and material evidence 
as to at least one of the bases of the prior disallowance.  See 
Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would 
be illogical to require that a claimant submit medical nexus 
evidence when he has provided new and material evidence as to 
another missing element). 
 
As noted above, the Veteran's claim for service connection for a 
left knee disorder was denied in a March 2003 rating decision.  
At that time, the RO found that the claimed left knee disability 
was not incurred in service or otherwise related to service.  The 
crucial inquiry, therefore, is whether the Veteran has submitted 
new and material evidence showing that a left knee injury 
occurred in service or is otherwise related to service.  The 
Board finds the evidence received since the March 2003 rating 
decision does not.

In that regard, the Board notes that a diagnosis of arthritis of 
the left knee already was of record at the time of the March 2003 
rating decision.  Thus, any subsequent notation of arthritis is 
redundant and do not raise a reasonable possibility of 
substantiating the claim.  Furthermore, the Board notes that the 
Veteran's lay assertions that he incurred a left knee injury in 
service and that his current left knee disability is related to 
that injury were already of record at the time of the last 
denial.  Thus, they are essentially cumulative of evidence 
already of record, and do not raise a reasonable possibility of 
substantiating the claim.

In short, the medical records and the Veteran's lay statements 
fail to relate to an unestablished fact necessary to substantiate 
the claim.  Indeed, the Veteran had a diagnosis of left knee 
arthritis at the time of the last final denial and the Veteran's 
contentions that he incurred a left knee injury in service and 
that such injury was the cause of his current left knee 
disability were also of record in March 2003.  Accordingly, the 
additional evidence received since March 2003 is not new and 
material and the claim may not be reopened.  Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Initially, the Board notes that in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be presumed 
if consistent with the time, place and circumstances of such 
service.  However, section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  

In this case, the Board notes that the Veteran is in receipt of 
the Philippine Liberation Ribbon with 2 combat stars and, 
therefore, exposure to combat is presumed.  However, the Veteran 
has not claimed that his injuries to his head, with resulting 
scar and headaches, occurred during combat operations.  Indeed, 
the Veteran has made differing reports as to the timing of his 
head injury.  The Veteran has alternately claimed that he injured 
his head at the same time that he injured his left hand and left 
knee and during the March 2007 VA examination he stated that he 
injured his head "when there was a plane coming back."  In 
neither case does the Veteran contend that his head injury 
occurred during combat and there is no other indication that any 
injury to the head occurred during combat.  Indeed, as will be 
demonstrated in more detail below, the Veteran's representations 
that the head injury occurred at any time during service are less 
than credible.  As such, the evidence of record does not 
establish that the Veteran's claimed head injury occurred during 
combat and, therefore, such in-service head injury need not be 
presumed under 38 U.S.C.A. § 1154(b).

The Veteran claims that he incurred a head injury in service, at 
the same time that he injured his left hand and left knee, which 
has resulted in a scar and headaches.  In one statement, the 
Veteran claimed that he was hospitalized for approximately 60 
days as a result of the incident.

As noted above, the service treatment records indicate that the 
Veteran injured his left hand in April 1944 when a door 
accidently was closed on the hand.  The record does not indicate 
any complaints of a head injury or other problems.  The Veteran 
was returned to duty after less than 2 weeks.  The Veteran's 
April 1946 separation examination indicated a normal head and 
face, as well as a normal neurological examination.

After service, the Veteran immediately filed a claim for service 
connection for his left hand injury.  The claims file does not 
indicate, nor does the Veteran contend, that he filed a 
contemporaneous claim for a head injury.  Multiple decades later, 
the Veteran submitted a claim for nonservice-connected pension 
benefits and reported that his disabilities included headaches.  
As such, the Veteran was afforded a VA examination in January 
1981.  The Veteran reported treatment for a blood pressure 
condition since 1975.  The Veteran also reported near daily 
headaches, with pain from the back of the neck to the left 
frontal area.  The Veteran reported tripping on the ice and 
hitting his head in 1971.  The Veteran reported another fall in 
1968, but did not indicate that he hit his head at that time.  
After interview, x-rays, and examination, the examiner diagnosed 
headaches etiology undetermined.  The examiner was unable to 
determine whether the headaches were caused by the fall and 
reported head fracture or the Veteran's hypertension since 1975.

In March 2007, during a VA medical examination for an increased 
rating for the Veteran's left hand disability, the examiner also 
considered the Veteran's head scar.  The Veteran reported 
sustaining an injury to the left upper skull that had been 
present since military service and caused intermittent pain.  The 
Veteran also reported a head injury in service.  On examination, 
there was a 4 centimeter horizontal scar along the left upper 
skull region that was nonerythematous, nontender to palpation, 
and nonadherent.  However, the examiner noted that there was a 
palpable indentation of the underlying skull bone beneath the 
scar.  The examiner's impression was a residual scar of the left 
skull.

Thus, the evidence indicates that the Veteran has a current 
injury to his skull, including a 4 centimeter scar, headaches, 
and an indentation of the upper left skull.  The crucial inquiry, 
therefore, is whether any such disability of the head, to include 
a scar and headaches, is related to any incident of the Veteran's 
military service.  For the reasons and bases set forth below, the 
Board concludes it is not.

The Board finds there is no credible and competent evidence of 
record demonstrating a head injury in service or continuity of 
head problem symptomatology, to include a scar and headaches, 
since service.  In reaching this decision, the Board has 
considered the Veteran's statements and descriptions of his in-
service head problems, and his assertions of a continuity of 
symptomatology thereafter.  

The Board notes that a lay person generally is competent to 
report physical symptoms and other evidence of symptomatology, 
such as a palpable skull indentation, a scar, and headaches.  See 
Washington, 19 Vet. App. at 368.  However, the Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the "inherent characteristics" 
of the Veteran's current statements as to the circumstances of 
his in-service head injury and continuity of a scar and other 
problems is inconsistent with the objective medical record and 
the Veteran's own contemporaneous statements.  

The Veteran's February 2006 claim indicated that his head injury 
occurred in approximately May 1944, at the same time as his left 
hand and left knee injuries.  As noted above, the service 
treatment records indicate that in April 1944 the Veteran injured 
his left hand when a door accidently was closed on it.  There is 
no indication in the records of an associated left knee or left 
upper skull injury.  Indeed, the Veteran's February 2006 claim 
indicated that he was hospitalized for about 60 days and that his 
left knee injury required a cast.  By contrast, the service 
treatment records indicate only treatment for a left hand injury 
and note that he was returned to active duty in May 1944, less 
than 2 weeks after the injury occurred.  In addition, the April 
1946 medical examination report at separation does not indicate 
any head injury or associated scar.  Indeed, the Veteran's skin 
and head were noted to be normal on examination.  After service 
the Veteran immediately filed a claim for service connection for 
his documented left hand injury, but the record does not 
indicate, nor does the Veteran contend, that he also filed for 
his claimed head injury.  

As noted, the Veteran was provided a VA examination for pension 
purposes in January 1981.  At that time, the Veteran noted a 
history of headaches, but the examiner associated these headaches 
either with the Veteran's diagnosed hypertension from 1975 or 
from a fall in 1971 when the Veteran hit his head.  The Board 
finds it highly significant that at that time the Veteran 
reported falls only in 1968 and 1971.  In addition, the Board 
notes that the examination report does not indicate that the 
Veteran mentioned any fall or other incident in service that 
resulted in a head injury.  The Board finds such an omission 
especially curious and suspect, given that the examiner was 
attempting to ascertain the etiology and onset of the Veteran's 
headaches and that the examination was in relation to a claim for 
military disability benefits.  The examiner noted that the 
Veteran reported a past skull fracture, but again, the only head 
injury reported at the time was from the 1971 fall.  Finally, the 
examiner noted that the etiology of the Veteran's headaches could 
have been either his 1971 fall and reported head fracture or his 
diagnosed hypertension from 1975, which strongly suggests that 
the Veteran did not report chronic headaches prior to those 
dates.

The Veteran brought another claim for disability benefits in 
December 2002, yet again failed to mention an in-service head 
injury.  At that time, the Veteran first claimed entitlement to 
service connection for a left knee injury, which the Veteran now 
claims occurred at the same time as his head injury.  It was only 
after bringing the current claim, nearly 60 years after service, 
that the Veteran first reported an in-service head injury.

The Board has considered the case of Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced head problems in service.  
Rather, this is a case in which the record shows that the Veteran 
initially attributed his skull fracture to an incident in 1971 
and onset of his headaches to some time after 1975, both events 
at least 25 years after service.  Moreover, the Veteran's 
separation examination in April 1946 indicated normal skin, head, 
and neurology on examination and the Veteran brought multiple 
claims after service for injuries he now claims occurred at the 
same time as his skull fracture.  The Board finds it reasonable 
to conclude that if the Veteran were experiencing continued 
problems with his skull, scar, and headaches since service, then 
he would have so reported in April 1944 when he sought treatment 
for his left hand, in April 1946 and in 1948 when he brought 
claims with the VA for his left hand, in January 1981 at initial 
VA examination, and in December 2002 at the time of filing his 
initial claim for a left knee disability.  Instead, the Veteran 
first reported an in-service head injury approximately 60 years 
after service.

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter and the 
Veteran's initial statements regarding onset than to the more 
recent assertions of a continuity of symptomatology, which were 
made in support of his claim.  Regardless of whether the Veteran 
is purposely mischaracterizing the events in service and 
thereafter or unintentionally doing so, the ultimate conclusion 
is that his most recent statements regarding an in-service head 
injury and continuity of symptomatology since service are simply 
not credible evidence.  As discussed above, there are objective 
documents and the Veteran's own earlier statements that refute 
his claim of suffering an in-service head injury or skull, scar, 
and headache problems since service, instead attributing these 
problems to incidents occurring many years after service.  
Because of the inconsistency, the Board finds that the Veteran's 
allegations have no probative value.

As there is no credible evidence of a continuity of 
symptomatology since service, the Veteran's opinion linking his 
current skull, scar, and headache disabilities to service is not 
credible, and there is no other lay or medical evidence linking 
any current skull, scar, or headache disorder to any incident of 
military service, the Board concludes that the preponderance of 
the evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a head injury, to include a scar and 
headaches, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability has 
not been received and, therefore, the claim is denied.

Entitlement to service connection for a head injury of the left 
upper side, to include a scar and headaches, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


